DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the arguments filed 8/20/2021.  Claims 16-34 are pending while claims 1-15 had been previously canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0292520 to Malisi et al. (Malisi) in view of U.S. Patent Application Publication 2005/0284868 to Ko (Ko) and U.S. Patent 8,629,954 to Olien et al. (Olien).
In reference to claim 16, Malisi discloses a refrigeration appliance (FIG. 1-8) comprising a refrigerating compartment wall (116, FIG. 1-8) defining a refrigerating compartment (104, FIG. 1-8) for receiving chilled goods; an air duct (110, FIG. 1-8); a fan (108, FIG. 1-8) attached to said refrigerating compartment wall (116, FIG. 1-8) and configured to convey air via said air duct to said refrigerating compartment (par 0002); and a damping disc (230, FIG. 1-8) disposed on a side of said fan (108, FIG. 1-8) facing said refrigerating compartment wall (FIG. 1-8), said damping disc configured so as to damp vibrations that occur during an operation of said fan in order to separate said fan and said refrigerating compartment wall with regard to a transmission of the vibrations (par 0048), but does not teach said damping disc having a plurality of elevations lying against said refrigerating compartment wall.  Ko shows an insulator for a vehicular radiator (FIG. 1-4) comprising a damping disc (30, FIG. 1-4) having a plurality of elevations (50, FIG. 1-4) lying against said refrigerating compartment wall in order to effectively prevents vibration of a working element to the body onto which said element is mounted, hence greatly reducing noise and vibration of the compartment comprising said working element and the body.  

Malisi also does not teach said damping disc having a plurality of through-going holes formed therein and extending in a circumferential direction of said damping disc.  Olien teaches grommet suspension component and system (FIG. 1-11) wherein said damping disc (FIG. 7) comprises a plurality of through-going holes (740, FIG. 7) formed therein and extending in a circumferential direction of said damping disc (around the central lumen 726, FIG. 7) in order to collapse or compress in a circumferential direction, permitting more movement in that direction and thus damping any noise related to the force acting on said damping disc (col 7, last three lines through col 8, lines 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Malisi, to provide said damping disc with a plurality of through-going holes formed therein and extending in a circumferential direction of said damping disc, as taught by Olien, in order to collapse or compress in a circumferential direction, permitting more movement in that direction and thus damping any noise related to the force acting on said damping disc.



In reference to claim 18, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Malisi additionally teaches wherein said damping disc has an outer disc, a disc-connecting portion and an inner disc, wherein said outer disc is connected to said inner disc by means of said disc-connecting portion, wherein said disc-connecting portion has a first diameter, said outer disc has a second diameter and said inner disc has a third diameter, wherein said first diameter is less than said second diameter and wherein said first diameter is less than said third diameter (par 0029-0067, FIG. 1-8).
In reference to claim 19, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Ko additionally teaches wherein said elevations (50, FIG. 1-4) respectively have a rounded surface (FIG. 1-4).
In reference to claim 20, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Olien teaches wherein said damping disc (704, FIG. 7) has a middle axis (central lumen 726, FIG. 7) that extends from a disc middle point of said damping disc in an orthogonal manner to a disc side of said damping disc, wherein said through-going holes (740, FIG. 7) that extend in the circumferential direction of said damping disc are disposed at least in sections in a circumferential manner around the middle axis (726, FIG. 7).  

In reference to claim 22, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Malisi additionally teaches wherein said damping disc (230, FIG. 1-8) has a central through-going hole (242, FIG. 1-8) formed therein that is disposed in a disc middle of said damping disc; further comprising an attachment dome (300, FIG. 1-8) disposed on said refrigerating compartment wall; and wherein said central through-going hole (242, FIG. 1-8) is configured so as to receive said attachment dome (300, FIG. 1-8) in order to attach said damping disc to said refrigerating compartment wall (122, FIG. 1-8).
In reference to claim 23, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 22, but they do not teach explicitly wherein said attachment dome has an attachment protrusion, wherein the attachment protrusion is configured so as to attach said damping disc between said fan and said refrigerating compartment wall, in a forming locking manner and/or in a force locking manner.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various fan fasteners having different locking mechanisms to be obvious in order to provide a simple and quick fastening means.

In reference to claim 25, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Malisi additionally teaches wherein said damping disc is formed from an elastically deformable material (rubber; par 0029-0067).
In reference to claim 26, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Malisi additionally teaches an attachment dome (300, FIG. 1-8) disposed on said refrigerating compartment wall (122, FIG. 1-8); wherein said fan has at least one connecting portion (226, FIG. 1-8) said connecting portion has a connecting opening formed therein and into said connecting opening it is possible to insert said attachment dome (300, FIG. 1-8) in order to connect said fan (108, FIG. 1-8) to said refrigerating compartment wall; and wherein said damping disc (230, FIG. 1-8) is disposed between said connecting portion (226, FIG. 1-8) and said refrigerating compartment wall (122, FIG. 1-8) in order to separate said fan and said refrigerating compartment wall with regard to the transmission of the vibrations (inherent in the structure depicted in FIG. 1-8).

In reference to claim 28, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 27, and Malisi additionally teaches wherein said fan (108, FIG. 1-8) has a releasable connection (par 0029-0067), said fan unit (130, FIG. 1-8) is connected to said fan holding device by means of said releasable connection (FIG. 1-8).
In reference to claim 29, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 27, and Malisi additionally teaches wherein said fan holding device has at least one holding arm (FIG. 1-8), said holding arm respectively has a connecting portion (226, FIG. 1-8) that is connected to said refrigerating compartment wall (122, FIG. 1-8).
In reference to claim 30, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 29, and Malisi additionally teaches wherein said damping disc (230, FIG. 1-8) has a circumferential recess formed therein (FIG. 1-8), wherein said connecting portion (226, FIG. 1-8) is configured so as to engage into said circumferential recess in order to connect said damping disc to said connecting portion, and wherein said damping disc is connected to said connecting portion (par 0029-0067).
In reference to claim 31, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, and Ko additionally teaches wherein said elevations (50, FIG. 1-4) are configured as semi-spheres (50, FIG. 2).

In reference to claim 33, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 16, but they do not explicitly teach wherein said releasable connection is a bayonet connection.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various connecting means having the bayonet connection to be obvious in order to provide a simple but effective fastening means between concentric metal tubes.
In reference to claim 34, Malisi, Ko and Olien teach the refrigeration appliance as explained in the rejection of claim 30, but they do not teach explicitly wherein said damping disc is connected to said connecting portion by a form-locking connection and/or a force locking connection. However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various connecting means having force locking means to be obvious in order to provide a simple but effective fastening means between concentric metal tubes.
Response to Arguments
Applicant’s arguments, see pages 2-5, filed 8/20/2021, with respect to the rejection(s) of claim(s) 16-19 and 22-34 under 103 over Malisi and Ko; and further in view of Englund (claims 20-21) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olien, as described in detail above.
Conclusion
This rejection is being made non-final to afford the applicants the opportunity to respond to the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







11/15/2021